Citation Nr: 1800589	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  15-41 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected pulmonary eosinophilia with chronic obstructive pulmonary disease (COPD).

2.  Entitlement to an evaluation in excess of 10 percent from August 31, 2011 to May 22, 2014, and an evaluation in excess of 30 percent from May 23, 2014, for pulmonary eosinophilia with COPD.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney 


ATTORNEY FOR THE BOARD

Journet Shaw, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1966 to July 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied a compensable evaluation for pulmonary eosinophilia; and denied service connection for sleep apnea.  The Veteran appealed that decision.

During the pendency of the appeal, the RO issued a December 2013 rating decision, in pertinent part, granting service connection for COPD as secondary to pulmonary eosinophilia and assigning a 10 percent evaluation, effective December 28, 2012.  The evaluations for pulmonary eosinophilia and COPD were combined.  In an October 2015 rating decision, the RO, in pertinent part, granted an earlier effective date for the 10 percent evaluation for pulmonary eosinophilia with COPD, effective August 31, 2011; and an evaluation of 30 percent was assigned from May 23, 2014.  The Veteran continued to appeal for a higher evaluation for pulmonary eosinophilia with COPD.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  

There are multiple appeals currently before the Board that arose at different times. As such, the appeals have different docket dates.  For efficiency, the Board will adjudicate all appeals over which it has jurisdiction.  See Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006) (holding that 38 U.S.C. § 7107 is not an exclusive set of rules by which the Board must consider and decide cases, but rather was intended "to set broad guidelines for the general order of processing appeals at the Board to ensure fairness, efficiency, and timeliness in consideration and decision of appeals").  The issues of entitlement to service connection for sleep apnea and entitlement to a higher evaluation for pulmonary eosinophilia with COPD will be addressed in this decision.  The issue of entitlement to service connection for a skin disability is addressed in a separate decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims so that the Veteran is afforded every possible consideration.

In an August 2017 correspondence, the Veteran's attorney stated that the Veteran had received treatment in the last 12 months for his sleep apnea and eosinophilia pulmonary with COPD at the El Paso VA Medical Center (MC).  The Veteran's attorney requested that VA retrieve these records.  A review of the record reveals that the claims file currently includes El Paso VAMC treatment records dated up to April 2016.  No request has yet been made for these outstanding records.  Accordingly, as there is an indication that these VA treatment records may include relevant information that may substantiate the Veteran's claims, a remand is required to obtain these records.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the Veteran's outstanding treatment records for his pulmonary eosinophilia with COPD and sleep apnea that are not currently of record, to include El Paso VAMC treatment records from April 2016 to the present.  
2.  After ensuring compliance with the above, readjudicate the claims.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided a supplemental statement of the case.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




